Citation Nr: 0839810	
Decision Date: 11/19/08    Archive Date: 11/25/08

DOCKET NO.  07-24 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to extension of a temporary total rating 
because of hospitalization pursuant to the provisions of 
38 C.F.R. § 4.29 (2008).

2.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD) currently evaluated as 50 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Lucas, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1966 to 
December 1969.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a March 2007 rating decision by the 
Hartford, Connecticut, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which assigned a temporary total 
rating because of hospitalization pursuant to the provisions 
of 38 C.F.R. § 4.29 (2008) for the period from January 22, 
2007 through March 2007 and confirmed a 50 percent schedular 
rating for PTSD.

The issue of entitlement to an increased rating for PTSD is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.


FINDING OF FACT

The veteran expressed his desire to withdraw the appeal of 
his claim of extension of a temporary total rating because of 
hospitalization pursuant to the provisions of 38 C.F.R. 
§ 4.29 (2008) in July 2008, before a decision by the Board 
was issued on this particular issue.


CONCLUSION OF LAW

The appeal with regard to the claim of entitlement to 
extension of a temporary total rating because of 
hospitalization pursuant to the provisions of 38 C.F.R. 
§ 4.29 (2008) has been withdrawn.  38 U.S.C.A. § 7105(d) 
(West 2002); 38 C.F.R. § 20.204 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a July 2008 written statement that was signed by the 
veteran, he indicated that a May 2008 rating action assigning 
another temporary total rating because of hospitalization 
pursuant to the provisions of 38 C.F.R. § 4.29 (2008) for the 
period from July 30, 2007 through September 2007 satisfied 
his appeal with regard to the extension of a temporary total 
rating.  As of July 2008, the Board had not yet promulgated a 
final decision on the veteran's appeal of that claim.

VA regulation provides for the withdrawal of an appeal to the 
Board by the submission of a written request to that effect 
at any time before the Board promulgates a final decision on 
the matter in question.  See 38 C.F.R. § 20.204(b) (2008); 
Hanson v. Brown, 9 Vet. App. 29, 31 (1996) (When a claim is 
withdrawn by a veteran, it ceases to exist; it is no longer 
pending and it is not viable).

The withdrawal of an appeal effectively creates a situation 
where there is no longer an allegation of error of fact or 
law with respect to the determination that had been 
previously appealed.  Consequently, in such an instance, 
dismissal is appropriate.  See 38 U.S.C.A. § 7105(d) (West 
2002).

Because the veteran has clearly expressed his desire to 
terminate his appeal for this benefit, because he has done so 
in writing, and because the Board had not yet promulgated a 
decision on his appeal at the time of his request for 
withdrawal, the legal requirements for a proper withdrawal 
has been satisfied.  38 C.F.R. § 20.204(b) (2008).  
Accordingly, further action by the Board on this particular 
matter is not appropriate and the veteran's appeal should be 
dismissed.  38 U.S.C.A. § 7105(d) (West 2002).




ORDER

The appeal of the claim of entitlement to extension of a 
temporary total rating because of hospitalization pursuant to 
the provisions of 38 C.F.R. § 4.29 (2008) is dismissed.


REMAND

In his July 2007 substantive appeal, the veteran requested a 
personal hearing before a Veterans Law Judge via 
videoconference in conjunction with his appeal.  While the 
issue of an increased rating for PTSD was not specifically 
certified for appeal, the June 2007 statement of the case 
addresses this issue and the July 2007 substantive appeal 
specifically appealed the increased rating issue.  In July 
2008, the veteran clarified his desire for an increased 
rating for PTSD.  In August 2008, his representative sent VA 
form 646 reiterating the veteran's request for a 
videoconference hearing.  

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  
Pursuant to 38 C.F.R. § 20.700 (2008), a hearing on appeal 
before the Board will be granted if an appellant expresses a 
desire to appear in person.

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a videoconference 
hearing at the RO.  Notify him of the 
scheduled hearing at the latest address of 
record.  The veteran, and his 
representative, should be notified in 
writing of the date, time and location of 
the hearing.  After the hearing is 
conducted, or if the veteran fails to 
report for the scheduled hearing, the 
claims folder should be returned to the 
Board, in accordance with appellate 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


